PER CURIAM.
Appellant, pursuant to Rule 6.15(d) Florida Appellate Rules, 32 F.S.A., seeks review of an order of the Criminal Court of Record of Dade County, Florida, denying bail pending his appeal from judgments of conviction for possession of heroin.
Upon consideration of the record and argument of counsel, we have concluded that the order under review is not in compliance with Rule 6.15(b) and (c), supra. Therefore, it is reversed with directions to the trial court to hold a hearing on the appellant’s application for bond and if bond is denied the reasons therefor be set forth in the court’s order.
Reversed and remanded with directions.